Exhibit 10.1

EXECUTION COPY

 

 

LOGO [g76720imgex.jpg]

LOAN AGREEMENT

dated as of

June 23, 2008,

among

GLOBAL PAYMENTS INC.,

The Lenders Party Hereto,

WELLS FARGO BANK, N.A.,

as Syndication Agent,

BANK OF AMERICA, N.A. and REGIONS BANK,

as Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.01

   Defined Terms    1

Section 1.02

   Classification of Loans and Borrowings    15

Section 1.03

   Terms Generally    15

Section 1.04

   Accounting Terms; GAAP    15

ARTICLE II THE LOAN FACILITY

   15

Section 2.01

   Commitments    15

Section 2.02

   Loans and Borrowings    16

Section 2.03

   Request for Borrowings    16

Section 2.04

   Funding of Borrowings    16

Section 2.05

   Interest Elections    17

Section 2.06

   Repayment of Loans; Evidence of Debt    18

Section 2.07

   Prepayment of Loans    19

Section 2.08

   Fees    20

Section 2.09

   Interest    20

Section 2.10

   Alternate Rate of Interest    21

Section 2.11

   Increased Costs    21

Section 2.12

   Break Funding Payments    22

Section 2.13

   Taxes    22

Section 2.14

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    23

Section 2.15

   Mitigation Obligations; Replacement of Lenders    25

ARTICLE III REPRESENTATIONS AND WARRANTIES

   26

Section 3.01

   Organization; Powers    26

Section 3.02

   Authorization; Enforceability    26

Section 3.03

   Governmental Approvals; No Conflicts    26

Section 3.04

   Financial Condition; No Material Adverse Change    26

Section 3.05

   Properties    26

Section 3.06

   Litigation and Environmental Matters    27

Section 3.07

   Compliance with Laws and Agreements    27

Section 3.08

   Investment Company Status    27

Section 3.09

   Taxes    27

Section 3.10

   ERISA    27

Section 3.11

   Subsidiaries    27

Section 3.12

   Margin Securities    27

Section 3.13

   Disclosure    28

ARTICLE IV CONDITIONS

   28

Section 4.01

   Effective Date    28

Section 4.02

   Funding Date    29

ARTICLE V AFFIRMATIVE COVENANTS

   30

Section 5.01

   Financial Statements and Other Information    30

 

i



--------------------------------------------------------------------------------

Section 5.02

   Notices of Material Events    31

Section 5.03

   Maintenance of Existence    31

Section 5.04

   Payment of Obligations    32

Section 5.05

   Maintenance of Properties; Insurance    32

Section 5.06

   Books and Records; Inspection Rights    32

Section 5.07

   Compliance with Laws    32

Section 5.08

   Use of Proceeds    32

Section 5.09

   Additional Guarantors    33

Section 5.10

   Target Acquisition    33

ARTICLE VI NEGATIVE COVENANTS

   33

Section 6.01

   Subsidiary Indebtedness    33

Section 6.02

   Liens    34

Section 6.03

   Consolidations, Mergers and Sales of Assets    35

Section 6.04

   Acquisitions    36

Section 6.05

   Swap Agreements    36

Section 6.06

   Lines of Business    37

Section 6.07

   Transactions with Affiliates    37

Section 6.08

   Restrictive Agreements    37

Section 6.09

   Accounting Changes    37

Section 6.10

   Leverage Ratio    37

Section 6.11

   Fixed Charge Coverage Ratio    37

ARTICLE VII EVENTS OF DEFAULT

   38

ARTICLE VIII THE ADMINISTRATIVE AGENT

   40

ARTICLE IX MISCELLANEOUS

   42

Section 9.01

   Notices    42

Section 9.02

   Waivers; Amendments    42

Section 9.03

   Expenses; Indemnity; Damage Waiver    43

Section 9.04

   Successors and Assigns    45

Section 9.05

   Survival    48

Section 9.06

   Counterparts; Integration; Effectiveness    48

Section 9.07

   Severability    48

Section 9.08

   Right of Setoff    48

Section 9.09

   Governing Law; Jurisdiction; Consent to Service of Process    48

Section 9.10

   WAIVER OF JURY TRIAL    49

Section 9.11

   Headings    49

Section 9.12

   Confidentiality    49

Section 9.13

   Interest Rate Limitation    50

Section 9.14

   USA PATRIOT Act    51

Section 9.15

   No Margin Stock Collateral    51

Section 9.16

   Canadian Intercreditor Agreement    51

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.01

   —      Pricing Schedule

Schedule 2.01

   —      Lender Commitments

Schedule 3.11

   —      Subsidiaries

Schedule 6.01

   —      Existing Indebtedness

Schedule 6.02

   —      Existing Liens

Schedule 6.08

   —      Existing Restrictions

EXHIBITS:

 

Exhibit A

   —      Form of Assignment and Assumption

Exhibit B

   —      Form of Note

Exhibit C

   —      Form of Subsidiary Guaranty

Exhibit D-1

   —      Form of Opinion of General Counsel

Exhibit D-2

   —      Form of Opinion of Nelson Mullins Riley & Scarborough LLP

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT (this “Agreement”) dated as of June 23, 2008, among GLOBAL
PAYMENTS INC., a Georgia corporation, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK,
N.A., as Syndication Agent, and BANK OF AMERICA, N.A. and REGIONS BANK, as
Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Borrower or any of its Subsidiaries pursuant to an Acquisition
permitted by Section 6.04.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person
(i) acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

“Acquisition Agreement” means the LLP Interest Purchase Agreement dated as of
June 17, 2008 by and among HSBC PLC and Global Payments U.K. Ltd.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means, for each Lender, an Administrative
Questionnaire in a form supplied to such Lender by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Applicable Margin” means, at any time, the per annum rate specified as the
margin for Eurodollar Loans or ABR Loans, as the case may be, as applicable at
such time as determined pursuant to the Pricing Schedule.

“Applicable Percentage” means, (i) prior to the funding of the Loans on the
Funding Date, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment, and (ii) subsequent to the
funding of the Loans on the Funding Date, with respect to any Lender, the
percentage of the total outstanding Loan Exposures of all Lenders represented by
the Loan Exposure of such Lender.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Borrower
or any Subsidiary to any Person other than a Credit Party, of (i) any Equity
Interests of any Subsidiary, or (ii) any other assets of the Borrower or any
Subsidiary (other than inventory, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $1,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Global Payments Inc., a Georgia corporation, and its successors
and permitted assigns.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means the request by the Borrower for one or more Borrowings
to be funded on the Funding Date in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Canadian Intercreditor Agreement” means the Intercreditor Agreement dated as of
June 23, 2008, as amended, among JPMorgan Chase Bank, N.A., the “Syndicated Loan
Lenders” that are

 

2



--------------------------------------------------------------------------------

parties thereto, Canadian Imperial Bank of Commerce, and the “Receivables Credit
Lenders” that are parties thereto, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.

“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.

“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Borrower and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means the occurrence of one or more of the following events:
(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Borrower; or (ii) during any
period of up to 12 months, individuals who at the beginning of such 12 month
period were directors of the Borrower (together with any new directors whose
election or nomination for election by the Borrower’s board of directors was
approved by a vote of at least two-thirds of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason (other
than death, disability or voluntary retirement not for reasons related to an
actual or proposed change of control) to constitute at least a majority of the
directors of the Borrower then in office); or (iii) the occurrence of any sale,
lease, exchange or other transfer (in a single transaction or series of related
transactions) of all or substantially all of the assets of the Borrower to any
Person or “group” (as defined above).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for

 

3



--------------------------------------------------------------------------------

purposes of Section 2.11(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment, as of the
Effective Date, of such Lender to make Loans on the Funding Date, expressed as
an amount representing the maximum aggregate amount of such Lender’s Loan
Exposure hereunder after making the Loans on the Funding Date, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Commitments on the Effective Date is
$200,000,000.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means any of the Borrower and the Guarantors.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Subsidiary” means a non-wholly owned Subsidiary of the Borrower that
is subject to an encumbrance or restriction of the type described in clause
(E) of Section 6.08.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of one of the
States of the United States of America, the District of Columbia, or the federal
laws of the United States of America.

“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP:
(a) with respect to the Borrower and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period), the sum of
each of the following for such period: (i) Net Income, (ii) income taxes,
(iii) depreciation, (iv) amortization, and (v) Interest Expense; and
(b) “EBITDA” of any Persons or assets that became Acquired Entities at any time
during such period, calculated on a pro forma basis for such Acquired Entities
for the entire period in a manner otherwise consistent with this definition and
the definitions referred to herein.

“EBITR” means, for the Borrower and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP:
(a) EBITDA (excluding “EBITDA” of Acquired Entities as described in clause
(b) of the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation
and amortization.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

4



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” refers to whether a Loan, or the Loans comprising a Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located,

 

5



--------------------------------------------------------------------------------

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.15(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.13(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.13(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fiscal Quarter” means any fiscal quarter of the Borrower.

“Fiscal Year” means any fiscal year of the Borrower.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
Fiscal Quarter, for the Fiscal Quarter just ended and the immediately preceding
three Fiscal Quarters, of (i) EBITR of the Borrower and its Subsidiaries for
such period to (ii) Fixed Charges of the Borrower and its Subsidiaries for such
period.

“Fixed Charges” means, without duplication, for the Borrower and its
Subsidiaries for any period, the sum each of the following for such period:
(a) Interest Expense, and (b) Lease Expense.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funding Date” means the date specified by the Borrower in its Borrowing Request
for funding of the Loans, which date shall be a Business Day that is on, or
within thirty (30) days after, the Effective Date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness

 

6



--------------------------------------------------------------------------------

or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantors” means each Subsidiary that qualifies as a Significant Subsidiary as
provided herein and each additional Subsidiary that executes and delivers to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to Section 5.09.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (i) obligations of such
Person for borrowed money, (ii) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (iv) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person,
(v) Capital Lease Obligations of such Person, (vi) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) Guarantees by such Person of the type of
indebtedness described in clauses (i) through (vi) above, (viii) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Equity Interests of such
Person, and (x) off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries. “Indebtedness” shall not include obligations of the Borrower or
any Subsidiary under any Settlement Facility or any contingent obligations under
surety bonds or similar obligations incurred in the ordinary course of business.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

7



--------------------------------------------------------------------------------

“Interest Expense” means, for the Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations (whether
capitalized or expensed) during such period (whether or not actually paid during
such period).

“Interest Payment Date” means (a) with respect to any ABR Loan the first
Business Day of each calendar quarter and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to such Loan and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, (i) the period
commencing on the date of such Borrowing and ending seven days or fourteen days
thereafter, or (ii) the period commencing on the date of such Eurodollar
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three, six or twelve months thereafter, in each case as the
Borrower may elect; provided, that (x) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (y) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Eurodollar Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Borrowing.

“Joint Venture Call Right” means, with respect to the Person (other than any
Affiliate of the Borrower) owning the minority of the outstanding Equity
Interests in a non-wholly owned Subsidiary of the Borrower, the contractual
right of such Person to purchase, and to require such Subsidiary to sell, all or
a portion of the assets of, or all or a portion of the outstanding Equity
Interests in, such Subsidiary to such Person or its Affiliate.

“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Borrower and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Borrower and its Subsidiaries as of such date to EBITDA of the
Borrower and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars (as reflected on Reuters Screen LIBOR01 Page), for
a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant

 

8



--------------------------------------------------------------------------------

to the foregoing provisions of this definition, the “LIBO Rate” shall be the
average (rounded upward, if necessary, to the next  1/100 of 1%) of the
respective interest rates per annum at which deposits in Dollars (based on the
amount of the Eurodollar Loan of the Administrative Agent, in its capacity as a
Lender, included in such Eurodollar Borrowing) are offered for such Interest
Period to major banks in the London interbank market by the principal office of
the Administrative Agent in such interbank market at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Loan made by a Lender as part of a Borrowing requested by the
Borrower pursuant to Section 2.03. Each Loan shall be a Eurodollar Loan or an
ABR Loan.

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, any
Subsidiary Guaranty Supplements, and all other documents and agreements
contemplated hereby and executed by the Borrower or any Subsidiary of the
Borrower in favor of the Administrative Agent or any Lender.

“Loan Exposure” means, with respect to any Lender at any time, the aggregate
amount of all Loans outstanding at such time owing to such Lender.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, or the ability of
any of the Credit Parties to perform its obligations under the Loan Documents to
which it is a party (such obligations to include, without limitation, payment of
the Obligations and observance and performance of the covenants set forth in
Articles V and VI hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 5.01, contributed more than ten percent (10%) of
the Borrower’s consolidated revenues for such period. Such determinations shall
be made with respect to Subsidiaries at each time that the financial statements
for the Borrower and its Subsidiaries are delivered, or are required to be
delivered, pursuant to Section 5.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with a Permitted Acquisition, then such

 

9



--------------------------------------------------------------------------------

determination shall be made as of the date such Permitted Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the four fiscal quarters then ended) for which financial
statements are available (which may be unaudited).

“Maturity Date” means the earlier to occur of (i) June 23, 2013, and (ii) the
date on which all outstanding Loans have been declared to be, or have otherwise
become, due and payable in full as provided in Article VIII hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, net income of the Borrower and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein)
(a) any earnings of Designated Subsidiaries and any equity interests in the
earnings of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such earnings are not actually paid in cash, and the Borrower
or its Subsidiaries do not have the ability to cause such earnings to be paid in
cash, to the Borrower or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period, and (b) the after-tax impact of Non-Recurring
Non-Cash Items. Further, Non-Recurring Cash Items will only be reflected (on an
after-tax basis) in net income as such amounts are paid, and the cash portions
of any restructuring charge will only be reflected (on an after-tax basis) in
net income for pre-tax amounts that exceed the Restructuring Charge Limit.

“Net Worth” means, as of any date, total shareholders’ equity reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
prepared in accordance with GAAP.

“Non-Negotiated Acquisition” means any Acquisition that is effected (A) pursuant
to a tender or other public offer to purchase from the holders of Equity
Interests of a publicly held Person that has not been preceded by approval of
such tender or other public offer by (i) the board of directors or comparable
managing board or body of such Person, or (ii) the negotiated agreement(s) in
support of such Acquisition by holders of sufficient Equity Interests to assure
the approval of such Acquisition pursuant to the organizational documents of
such Person and applicable law, or (B) following a solicitation of proxies with
respect to the Equity Interests of such Person that has not been approved by the
management of such Person.

“Non-Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non-recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non-Recurring Cash Item is a restructuring charge that includes cash severance
payments.

“Non-Recurring Non-Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non-recurring in nature, including without
limitation, the non-cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.

“Note” means a promissory note, substantially in the form of Exhibit B with
appropriate insertions, duly executed and delivered to the Administrative Agent
by the Borrower for the account of a Lender and payable to the order of such
Lender to evidence Loans made by such Lender pursuant to its Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.

 

10



--------------------------------------------------------------------------------

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Administrative Agent or any indemnified party hereunder
arising under this Agreement and the other Loan Documents, and all amounts
payable by the Borrower to any Lender or any affiliate of any Lender under any
Swap Agreement in effect between the Borrower and such Lender or affiliate.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition otherwise satisfying the terms of
Section 6.04 and, if the total amount of cash consideration to be paid, and
Indebtedness to be assumed or otherwise becoming a portion of Total Debt, in
respect of such Acquisition exceeds $100,000,000 in the aggregate, the Borrower
shall have delivered to the Agent prior to consummation of such Acquisition a
certificate of a Financial Officer demonstrating in reasonable detail that the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such Acquisition, with the Leverage Ratio in Section 6.10 recomputed as of the
last day of the most recently-ended Fiscal Quarter for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the four Fiscal
Quarter period then ending, together with all other relevant financial
information for the Person(s) or assets to be so acquired as may be reasonably
requested by the Administrative Agent.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII; and

 

11



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Pari Passu Indebtedness” means Indebtedness of the Borrower (other
than the Obligations) issued pursuant to an indenture, loan or credit agreement,
note purchase agreement, or similar agreement or instrument for money borrowed,
evidencing senior unsecured indebtedness of the Borrower, or senior secured
indebtedness of the Borrower providing for Liens securing such indebtedness and
the Obligations as described in this Agreement on a pari passu basis with
respect to all assets serving as collateral for such indebtedness and the
Obligations, and providing for guaranties of such indebtedness by no
Subsidiaries of the Borrower other than Guarantors under this Agreement, and if
such indebtedness is secured by Liens, subject in all respects to an
intercreditor agreement negotiated in good faith by the Administrative Agent
acting on behalf of the Lenders and the holders of such indebtedness or such
holders’ trustee, agent, or other representative, and making provisions for,
among other things, the sharing of proceeds of collateral and amounts received
or collected from guarantors in connection with such indebtedness and the
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means Schedule 1.01 attached to this Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Quotation Day” means, with respect to any Eurodollar Borrowing and any Interest
Period elected with respect thereto, two (2) Business Days prior to the
commencement of such Interest Period.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

12



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, (i) prior to the Funding Date, Lenders
having Commitments representing more than 50% of the sum of the total
Commitments and (ii) on and after Funding Date, Lenders having Loan Exposures
representing more than 50% of the sum of the total Loan Exposures.

“Restructuring Charge Limit” means during any Fiscal Year, an amount equal to
three percent (3%) of the Net Worth of the Borrower and its Subsidiaries as of
the end of the immediately preceding Fiscal Year.

“Settlement Facilities” means credit facilities obtained by the Borrower or any
Subsidiary that provide for funding of short-term timing differences related to
customer settlements.

“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 5.01, contributed more than
one percent (1%) (on a consolidated basis) of the Borrower’s consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Borrower and its
Subsidiaries are delivered, or are required to be delivered, pursuant to
Section 5.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with a Permitted Acquisition, then such determination shall be made
as of the date such Permitted Acquisition is consummated, based on the financial
statements of such Person for its most recent quarter end (for the four fiscal
quarters then ended) for which financial statements are available (which may be
unaudited).

“Statutory Reserve Rate” means, with respect to any Lender, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board as may be applicable
to such Lender for eurodollar funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage, and the
Administrative Agent shall notify the Borrower promptly of any such adjustment.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date.

“Subsidiary” means any subsidiary of the Borrower.

 

13



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Subsidiary Guaranty substantially in the form of
Exhibit C (including any and all supplements thereto) executed and delivered by
the Guarantors, in favor of the Administrative Agent for the ratable benefit of
the Lenders, as the same may be amended, supplemented and restated from time to
time.

“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 5.09.

“Surety Indemnification Obligations” means all obligations of the Borrower or
any Subsidiary to indemnify any issuers for amounts required to be paid under
any surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Borrower or any Subsidiary in the ordinary course of its business.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Target” means HSBC Merchant Services LLP, a Limited Liability Partnership
registered in England and Wales.

“Target Acquisition” means the acquisition by the Borrower of a majority
ownership interest in the Target.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Debt” means at any date, all Indebtedness of the Borrower and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
Target Acquisition.

“Trigger Date” has the meaning set forth in Section 2.07(c).

“2006 Credit Agreement” means the Credit Agreement dated as of November 16,
2006, as amended from time to time, among the Borrower, the lenders that are
parties thereto from time to time, and JPMorgan Chase Bank, N.A., as
administrative agent for such lenders.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

14



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05 Foreign Currency Calculations. For purposes of any determination
under Section 6.01, 6.02 or 6.03, all amounts incurred, outstanding or proposed
to be incurred or outstanding in currencies other than Dollars shall be
translated into Dollars in accordance with GAAP on the date of such
determination; provided that no Default or Event of Default shall arise as a
result of any limitation set forth in US Dollars in Section 6.01, 6.02 or 6.03
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable at the time or times Indebtedness or Liens or Asset Sales
were initially consummated in reliance on the exceptions under such Sections.

ARTICLE II

The Loan Facility

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make available to the Borrower, on the Funding Date, Loans
in the amount of its Commitment comprising the one or more Borrowings to be
funded by the Lenders pursuant to the Borrowing Request submitted by the
Borrower as provided in Section 2.03, provided that (i) the total

 

15



--------------------------------------------------------------------------------

principal amount of all Loans made pursuant to this Agreement shall not exceed
the total Commitments of all Lenders, and (ii) no Lender shall be required to
make Loans pursuant to this Agreement in an aggregate principal amount exceeding
its Commitment then in effect. Loans shall be funded and maintained solely in
U.S. Dollars, and once repaid, may not be reborrowed. The obligations of each
Lender hereunder shall be several and not joint. Unless previously terminated,
the Commitments shall terminate if the Funding Date has not occurred within
thirty (30) days after the Effective Date.

SECTION 2.02 Loans and Borrowings.

(a) Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Borrowing shall be a minimum amount of $1,000,000 and in integral multiples
of $100,000. Each Lender at its option may make any Eurodollar Loan by causing
any domestic branch or Affiliate of such Lender to make such Eurodollar Loan
(and in the case of an Affiliate, the provisions of Sections 2.10 through 2.15
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Eurodollar Loan in accordance with the terms of this Agreement.

(b) Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of nine
Borrowings outstanding, provided that, for purposes of this clause, all
outstanding ABR Borrowings shall count as one Borrowing.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect to such Borrowing would end after the
Maturity Date.

SECTION 2.03 Request for Borrowings. To request one or more Borrowings for
funding on the Funding Date, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the Funding
Date, or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the Funding Date. Such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of each requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day and shall be the
Funding Date;

(iii) whether such requested Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a requested Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period.”

SECTION 2.04 Funding of Borrowings. (a) Each Lender shall make the Loans to be
made by it hereunder on the Funding Date by wire transfer of immediately
available funds by 10:00 a.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such

 

16



--------------------------------------------------------------------------------

purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by 11:00 a.m., New York City time, by crediting the
amounts so received, in like funds, to an account of the Borrower designated (by
location and account number) by the Borrower in the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules, customs and
practices in respect of interbank compensation in the applicable interbank
market (including without limitation, any overdraft or similar charges, costs
and expenses that may be applicable), or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loans
included in such Borrowings.

SECTION 2.05 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert any such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that the
Borrowing Request would have been required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for any Eurodollar
Borrowing that does not comply with Section 2.02.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

17



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests continuation of, or conversion
to, a Eurodollar Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued for another Interest Period beyond its then current Interest Period as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, in each case bearing interest at the applicable rates provided in
Section 2.09.

SECTION 2.06 Repayment of Loans; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent for the account of
the Lenders the then unpaid principal amount of all Loans of such Lenders in
installments, payable in immediately available funds in U.S. Dollars on the
dates set forth below, with each such installment being in the aggregate
principal amount for all Lenders set forth opposite such date below (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement):

 

Installment Dates

   Aggregate Principal
Amount of Each Installment

August 31, 2008, November, 30, 2008,

February 28, 2009, May 31, 2009,

August 31, 2009, November, 30, 2009,

February 28, 2010, May 31, 2010

   $ 5,000,000

August 31, 2010, November 30, 2010,

February 28, 2011, May 31, 2011

   $ 10,000,000

August 31, 2011, November, 30, 2011,

February 29, 2012, May 31, 2012,

August 31, 2012, November, 30, 2012,

February 28, 2013, May 31, 2013

   $ 15,000,000

 

18



--------------------------------------------------------------------------------

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of all Loans and the accrued interest thereon shall be due and
payable on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the amounts owing by the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that all Loans made by it to the Borrower be
evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.07 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, provided that the Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 2:00 p.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 2:00 p.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and principal amount of each Borrowing or portion thereof to be
prepaid. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of a Borrowing shall be in the minimum amount
of $1,000,000 or any integral multiple of $1,000,000, and shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.09 and by
any amounts required to be paid pursuant to Section 2.12.

(b) If at any time, the sum of the aggregate Loan Exposures of all Lenders
exceeds the total Commitments, the Borrower shall, promptly after receipt of
written notice from the Administrative Agent, repay Borrowings in an aggregate
principal amount sufficient to eliminate any such excess.

(c) If the Target Acquisition shall not be consummated consistently in all
material respects with the Acquisition Agreement (except for changes in the
terms of such Acquisition Agreement

 

19



--------------------------------------------------------------------------------

as would not be adverse, taken as a whole, in any material respect to the
Borrower and its Subsidiaries taken as a whole, or the Lenders), including the
receipt of all required consents, licenses and approvals of all Governmental
Authorities and the expiration of any required waiting periods, by no later than
the date (the “Trigger Date”) which is thirty (30) days after the Funding Date,
the Borrower shall, within three (3) Business Days after the Trigger Date, repay
the outstanding Obligations in full.

SECTION 2.08 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders, on the Effective Date the upfront fees in the amounts separately
agreed upon among the Borrower, the Administrative Agent, and the Lenders.

(c) All fees payable hereunder shall be paid on the respective dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances except where assessed or collected in amounts
contrary to the terms of this Agreement.

SECTION 2.09 Interest. (a) The Loans comprising any ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Eurodollar
Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (x) in the case of overdue principal of any Loan, at the
option of the Required Lenders, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.09, or (y) in the
case of any other amount, at the option of the Required Lenders, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section 2.09,
and (ii) upon the occurrence and during the continuation of any Event of
Default, at the option of the Required Lenders, interest accruing on all
outstanding Loans shall be increased by an additional 2% per annum over the
rates otherwise in effect pursuant to this Section 2.09; provided, however, that
during the continuation of any Event of Default described in clause (h) or
(i) of Article VII, the increased interest rates and fees set forth in this
paragraph (c) shall be applicable without any action or election on the part of
the Administrative Agent or any Lenders.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a

 

20



--------------------------------------------------------------------------------

leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines in good faith that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not accurately reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and such Borrowing shall be converted to or continued on the
last day of the Interest Period applicable thereto as an ABR Borrowing. If the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.11 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

21



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amounts shown as due on any such certificate within 15 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.12 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.07(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.15, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

SECTION 2.13 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder (including, without limitation, payments made by any
Guarantors) shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent and each Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes related to the Borrower
to the relevant Governmental Authority in accordance with applicable law.

 

22



--------------------------------------------------------------------------------

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate; provided, however, that no Lender
shall be required to provide any documents or forms which it cannot deliver
under applicable law.

(f) If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.13, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section 2.13 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

(g) For any period during which a Foreign Lender has failed to provide the
Borrower with an appropriate form pursuant to subsection (e) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Foreign Lender shall not be entitled to indemnification under
this Section with respect to Taxes imposed by the United States; provided that,
should a Foreign Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (e) above, the Borrower shall take such
steps as such Foreign Lender shall reasonably request to assist such Foreign
Lender to recover such Taxes.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest,

 

23



--------------------------------------------------------------------------------

fees or of amounts payable under Section 2.11, 2.12, 2.13 or 9.03, or otherwise)
prior to 2:00 p.m., New York City time (or, if the Borrower has given to the
Administrative Agent not later than 2:00 p.m., New York City time, irrevocable
written notice that such payment is being made on such day, 4:30 p.m., New York
City time) on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made in U.S. Dollars to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603, except that
payments pursuant to Sections 2.11, 2.12, 2.13 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. The Borrower may designate the Loans to be repaid by any
payment or prepayment made hereunder; provided, however, in the event that the
Borrower fails to make any such designation, such payment or prepayment shall
first be applied to any ABR Loans and thereafter to Eurodollar Loans in such a
manner as to minimize any costs or expenses due under Section 2.12 as a result
of such payment or prepayment, in the reasonable judgment of the Administrative
Agent.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders, as applicable, to the extent necessary so that the benefit of
all such payments shall be shared by such Lenders ratably in accordance with
their respective Applicable Percentages of the respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith

 

24



--------------------------------------------------------------------------------

on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.14(c) or 9.03(c), or otherwise pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.15 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.13,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
made pursuant to any such request by the Borrower.

(b) If any Lender requests compensation under Section 2.11, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
shall determine that any law, regulation or treaty or directive, or any change
therein or in the interpretation or application thereof, shall make it unlawful
for such Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the requirements
and restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have given 10 days (or such
shorter period as the Administrative Agent shall approve in its discretion)
prior written notice of such proposed assignment to the Administrative Agent,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

25



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Credit Party’s organizational powers and have been duly authorized by all
necessary organizational action and, if required, the action by the holders of
such Credit Party’s Equity Interests. This Agreement has been duly executed and
delivered by each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any of
the Credit Parties or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any of the Credit Parties or its assets, and (d) will
not result in the creation or imposition of any Lien on any asset of any of the
Credit Parties, other than as expressly permitted by the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended May 31, 2007, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended February 29, 2008, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since May 31, 2007, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and Personal property
sufficient for the conduct of its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes, in each
case free and clear of all Liens except as expressly permitted by the Loan
Documents.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

26



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(ii) has become subject to any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Except where such compliance
is being contested in good faith by appropriate proceedings, each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11 Subsidiaries. Schedule 3.11 to this Agreement lists each Subsidiary
of the Borrower as of the Effective Date and accurately sets forth for such
Subsidiary the type of entity, its jurisdiction of organization, the holders of
its Equity Interests, and whether as of the Effective Date such Subsidiary is a
Significant Subsidiary and/or a Material Subsidiary.

SECTION 3.12 Margin Securities. Neither the Borrower nor any of its Subsidiaries
(i) is engaged in the business of purchasing or carrying “margin stock” as
defined in Regulation U of the Board, or (ii) has used any proceeds of any Loans
to purchase or carry any such “margin stock” contrary to the provisions of
Regulation U or Regulation X of the Board.

 

27



--------------------------------------------------------------------------------

SECTION 3.13 Disclosure. None of the reports, financial statements, certificates
and other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading at the time made
or delivered; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. This Agreement shall not become effective until
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received (i) from the
Borrower, a Note for each Lender as has been requested by such Lender, and
(ii) from the Guarantors, the Subsidiary Guaranty signed by all such parties.

(c) The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) the general counsel of the Credit Parties, and (ii) Nelson Mullins
Riley & Scarborough LLP, special counsel for the Credit Parties, substantially
in the form of Exhibits D-1 and D-2, respectively, and covering such other
matters relating to the Borrower, this Agreement, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in Section 4.02.

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(g) The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by the Borrower and all Guarantors in connection with the
financings evidenced by this Agreement and the other Transactions, and all such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority in respect of such
financings or other Transactions shall be ongoing.

 

28



--------------------------------------------------------------------------------

(h) Since May 31, 2007, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.

(i) No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Borrower, threatened, against or affecting the Borrower or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Borrower shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Borrower and its Subsidiaries for the Fiscal Year ended May 31, 2007,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Borrower
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
February 29, 2008, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.

(j) The Canadian Intercreditor Agreement shall have been executed and delivered
by the parties thereto.

(k) The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Funding Date. The obligations of the Lenders to make Loans to the
Borrower on the Funding Date are subject to the satisfaction of the following
conditions:

(a) the Borrower shall have duly completed and submitted to the Administrative
Agent the Borrowing Request for funding of such Loans;

(b) all conditions set forth in Section 4.01 shall have been satisfied, and
shall have remained satisfied, as of the Funding Date (except to the extent
waived in accordance with Section 9.02);

(c) the fact that on the Funding Date, both before and after giving effect to
the Borrowings and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties contained in Article III of
this Agreement (including, without limitation, the representation and warranty
set forth in Section 3.04(b)) shall be true in all material respects on and as
of the date of such Borrowing except for changes expressly permitted herein and
except to the extent that such representations and warranties relate solely to
an earlier date (in which event such representations and warranties shall have
been true in all material respects on and as of such earlier date).

The Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (b), (c) and (d) of this Section. Notwithstanding the foregoing, the
Lenders shall have no obligations to make Loans to the Borrower hereunder unless
the conditions set forth in Section 4.01 and this Section 4.02 have been
satisfied (or waived in accordance

 

29



--------------------------------------------------------------------------------

with Section 9.02) on or before 3:00 p.m., New York City time, on the Funding
Date, at which time all Commitments shall automatically terminate without
further action by any of the Lenders or the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until all principal of and interest on all Loans and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
and the Administrative Agent that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 100 days after the end of each Fiscal Year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such Fiscal
Quarter and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.10 and 6.11, and (iii) describing in reasonable
detail any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements for the immediately preceding
Fiscal Year that is material with respect to the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;

(e) promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Borrower’s independent certified public
accountants in conjunction with the financial statements described in
Section 5.01(a); and

 

30



--------------------------------------------------------------------------------

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 5.01(a), (b) and
(d) above, and notices required to be given pursuant to Section 5.02, such
delivery and notice requirements shall be deemed to have been satisfied at such
time as the Borrower shall have notified the Administrative Agent and the
Lenders as to the filing of such financial statements, reports and other filings
with the Securities and Exchange Commission as part of the Borrower’s reports on
Form 10-K or Form 10-Q, or reports of events or occurrences on Form 8-K, or
other applicable filings, as the case may be, so long as the Administrative
Agent and the Lenders have electronic access to such filings at such time.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (and in any event within five
Business Days) written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Borrower or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) if and when the Borrower or any member of the ERISA Affiliate (i) gives or
is required to give notice to the PBGC of any Reportable Event with respect to
any Plan which might reasonably be expected to constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
Reportable Event, a copy of the notice of such Reportable Event given or
required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice, or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice, in
each case where such Reportable Event, withdrawal liability, termination or
appointment could reasonably be expected to have or cause a Material Adverse
Effect; and

(d) the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Maintenance of Existence. The Borrower shall at all times maintain
its existence as a corporation in the jurisdiction of its organization. The
Borrower shall cause each of its Material Subsidiaries to maintain its legal
existence, provided, that (i) the Borrower may dissolve Subsidiaries from time
to time if (x) the Borrower has determined that such dissolution is desirable,
and (y) such dissolution could not reasonably be expected to have or cause a
Material Adverse Effect, or (ii) the Borrower or any Subsidiary may eliminate or
discontinue a business line pursuant to Section 6.03(c).

 

31



--------------------------------------------------------------------------------

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect, (b) maintain and keep in
full force and effect all rights in respect of Intellectual Property used in the
business of the Borrower and its Subsidiaries, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, and
(c) maintain, with financially sound and reputable insurance companies or
through adequate self-insurance programs, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations or consistent with
past practices of the Borrower and such Subsidiaries.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will (i) keep,
and cause each of its Subsidiaries to keep, proper books of record and account
in which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities; and
(ii) permit, and cause each of its Subsidiaries to permit, representatives of
any Lender, after written notice to an officer of the Borrower or Subsidiary, at
such Lender’s expense during any period in which a Default or Event of Default
is not in existence and at the Borrower’s expense during any period in which a
Default or Event of Default is in existence, to visit (which date of visit shall
be two (2) Business Days after the date such request is made or any earlier date
as may be mutually agreed by the Borrower and such Lender) and inspect any of
their respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Borrower agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or
(ii) discussions with the Borrower’s independent public accountants, unless the
Borrower shall have otherwise consented to same.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries and each of its ERISA Affiliates to, comply with applicable laws
(including but not limited to ERISA), regulations, executive orders, and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or except where the noncompliance with which
could not be reasonably expected to cause or result in a Material Adverse
Effect.

SECTION 5.08 Use of Proceeds. The proceeds of the Loans shall be used to finance
a portion of the Target Acquisition and related transaction fees, costs and
expenses, with any balance to be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, in each case to the
extent not otherwise prohibited herein. No portion of the proceeds of the Loans
will be used by the Borrower (i) in connection with a Non-Negotiated
Acquisition, directly or indirectly, (ii) for the purpose, whether immediate,
incidental or ultimate, of purchasing or carrying any Margin Stock in violation
of Regulations T, U and X, or (iii) for any purpose in violation of any
applicable law or regulation.

 

32



--------------------------------------------------------------------------------

SECTION 5.09 Additional Guarantors. Not later than 30 days (or such longer
period as the Administrative Agent may agree) after the date required for
delivery of any quarterly or annual financial statements pursuant to
Section 5.01, if any Domestic Subsidiary that is not a Guarantor as of the
period end date of such financial statements would qualify as of such period end
date as a Significant Subsidiary, the Borrower shall cause such Domestic
Subsidiary to execute and deliver to the Administrative Agent a Subsidiary
Guaranty Supplement pursuant to which such Domestic Subsidiary agrees to be
bound by the terms and provisions of the Subsidiary Guaranty, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of the
certificates or articles of incorporation, organization or formation, by-laws,
limited liability company agreements, partnership agreements, and other
applicable organizational documents, appropriate authorizing resolutions of the
board of directors, board of managers, or comparable body, and opinions of
counsel for such Domestic Subsidiary comparable to those delivered pursuant to
Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request. The Borrower may request that any Guarantor cease to be a
Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
in a transaction expressly permitted by the terms of this Agreement, or
(ii) such Guarantor has ceased to qualify as a Significant Subsidiary as
indicated by the most recent quarterly or annual financial statements delivered
pursuant to Section 5.01.

SECTION 5.10 Target Acquisition. When and if the Target Acquisition is
consummated, the Target Acquisition will be consummated consistently in all
material respects with the Acquisition Agreement (except for changes in such
Acquisition Agreement as would not be, taken as a whole, adverse in any material
respect to the Borrower and its Subsidiaries taken as a whole, or the Lenders),
including the receipt of all required consents, licenses, and approval of all
Governmental Authorities and the expiration of any required waiting periods.

ARTICLE VI

Negative Covenants

Until all principal of and interest on the Loans and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders and
the Administrative Agent that:

SECTION 6.01 Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur or suffer to exist any Indebtedness, other than:

(a) the Subsidiary Guaranty;

(b) Indebtedness under the 2006 Credit Agreement and other Indebtedness existing
on the date of this Agreement and described on Schedule 6.01;

(c) Indebtedness secured by Liens permitted pursuant to the terms of
Section 6.02(a)(iii);

(d) Indebtedness of a Subsidiary owing to the Borrower or any other Subsidiary;

(e) Indebtedness resulting from Guarantees by Guarantors of Permitted Pari Passu
Indebtedness and other Indebtedness otherwise expressly permitted by this
Section 6.01;

(f) Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (b) and (c) above, provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;

 

33



--------------------------------------------------------------------------------

(g) Indebtedness owing by a Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event, provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 6.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary);

(h) Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary; and

(i) Other unsecured Indebtedness of any Subsidiaries not described in clauses
(a) through (h) above in an aggregate principal amount outstanding at any time
not to exceed fifteen percent (15%) of Net Worth as at the end of the Borrower’s
most recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) (i) Liens existing on the date of this Agreement and described on Schedule
6.02 securing Indebtedness outstanding on the date of this Agreement;

(ii) Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Borrower or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 6.01; and

(iii) Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;

provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to clauses (i) and (iii) of this Section 6.02(a) shall at no time
exceed an amount equal to 10% of Net Worth as at the end of the Borrower’s most
recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent;

(b) Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;

(c) Liens securing Indebtedness owing by the Borrower or any Subsidiary to any
Credit Party;

 

34



--------------------------------------------------------------------------------

(d) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses
(a) through (c) of this Section, provided that (i) such Indebtedness is not
secured by any additional assets, and (ii) the amount of such Indebtedness
secured by any such Lien is not increased;

(e) Permitted Encumbrances;

(f) Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 5.04;

(g) Liens (x) on the Canadian Receivables Collateral securing obligations under
the Canadian Receivables Credit Facility; and (y) securing obligations arising
under other Settlement Facilities and attaching only to those receivables
payable in respect of such Settlement Facilities; and

(h) Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations.

SECTION 6.03 Consolidations, Mergers and Sales of Assets. No Borrower will, nor
will it permit any of its Material Subsidiaries to, consolidate or merge with or
into, or effect any Asset Sale to, any other Person, or discontinue or eliminate
any Material Subsidiary or business segment, provided that:

(a) the Borrower may merge with another Person if (i) the Borrower is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;

(b) Subsidiaries (i) may merge with, and sell assets to, one another and the
Borrower, provided that if one of the Persons involved in such merger or sale is
a Credit Party, the surviving Person or transferee in any such transaction is a
Credit Party, and (ii) may merge with another Person if (x) such Subsidiary is
the Person surviving such merger, and (y) no Default or Event of Default shall
have occurred and be continuing;

(c) the Borrower and its Subsidiaries may eliminate or discontinue business
lines and segments from time to time if such elimination or discontinuance could
not reasonably be expected to have a Material Adverse Effect;

(d) so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than fifteen
percent (15%) of the EBITDA of the Borrower for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Borrower in a manner reasonably acceptable to the Administrative Agent);
provided, however, that in determining the Borrower’s compliance with the
foregoing limitation on Asset Sales in any Fiscal Year, the Borrower may deduct
from the EBITDA attributable to the assets sold in such Asset Sales, an amount
equal to the EBITDA attributable to Permitted Acquisitions made or proposed to
be made by the Borrower and its Subsidiaries within 180 days after consummation
of the respective Asset Sale and with the proceeds of such Asset Sale (with the
determination of the EBITDA attributable to such Permitted Acquisition to be
made by the Borrower in a manner reasonably acceptable to the Administrative
Agent); and provided, further; that if and to the extent, absent such deduction
with respect to such proposed Permitted Acquisitions, a breach of this
Section 6.03(e) would occur, the Borrower shall provide the Administrative
Agent, not later than the

 

35



--------------------------------------------------------------------------------

expiration of such 180-day period, a report in reasonable detail as to such
proposed Permitted Acquisitions, if any, and to the extent all or any portion of
the proposed Permitted Acquisitions (or any other Permitted Acquisitions) are
not so made within such 180 day period, then only the EBITDA attributable to
Permitted Acquisitions made shall be deducted for purposes of determining
whether the Borrower is in compliance with the 15% limitation set forth above
for the Fiscal Year during which such Asset Sales occurred;

(e) Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons’ assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement; and

(f) any Asset Sale made as a result of the exercise of the Joint Venture Call
Right with respect to the assets or Equity Interests of the Subsidiary that are
subject to such Joint Venture Call Right; provided, however, that if after
giving effect to such Asset Sale, the Borrower’s Leverage Ratio (computed on a
pro forma basis as of the last day of the most recently ended period of four
consecutive Fiscal Quarters for which financial statements are available) would
exceed 2.00 to 1.00, then the Borrower shall, not later than ten (10) Business
Days after such Asset Sale is consummated, provide written notice thereof to the
Administrative Agent and, unless such prepayment is waived in writing by the
Administrative Agent (acting at the direction of the Required Lenders) within
ten (10) Business Days after its receipt of such notice, the Borrower shall
prepay or cause to be prepaid an amount of its outstanding Indebtedness in the
form of term loans used to finance the purchase of the assets subject to such
Asset Sale (with payment to be applied pro rata across maturities) or, if no
such term loans are then outstanding, Indebtedness under this Agreement or any
other Indebtedness (but without any required reduction in the commitments from
the lenders that are parties to any revolving credit facilities) equal to the
lesser of (x) the amount necessary to be prepaid to reduce such Leverage Ratio
to 2.00 to 1.00, (y) the net cash proceeds received by the Borrower and its
Subsidiaries from such Asset Sale (after giving effect to any costs, fees and
expenses associated therewith and any Indebtedness repaid in connection
therewith), and (z) the total amount of Indebtedness then outstanding as term
loans used to finance the purchase of the assets subject to such Asset Sale and
advances under this Agreement

SECTION 6.04 Acquisitions. The Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, effect an Acquisition, unless in each
case (i) such Acquisition is of a business or in an industry that is the same or
substantially similar to that of the Borrower and its existing Subsidiaries or
such other businesses arising therefrom or that are reasonably related to the
payment services, financial services, transaction processing and money transfer
business, (ii) the Borrower has satisfied all applicable conditions and
requirements for such acquisition to constitute a Permitted Acquisition as
provided in the definition of the term “Permitted Acquisition”, (iii) such
Acquisition is not a Non-Negotiated Acquisition, and (iv) no Default or Event of
Default shall result therefrom (which has not been specifically waived in
writing pursuant to Section 9.02).

SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements that
are entered into by the Borrower or such Subsidiary with the intent, at such
time, to (a) hedge or mitigate risks (whether or not deemed to constitute a
“hedge” for purposes of FAS 133) to which the Borrower or any Subsidiary has
actual or reasonably anticipated exposure (other than those in respect of Equity
Interests (excluding options embedded within convertible debt securities) of the
Borrower or any of its Subsidiaries), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

 

36



--------------------------------------------------------------------------------

SECTION 6.06 Lines of Business. Neither the Borrower nor any of its Significant
Subsidiaries shall conduct or enter into any business, either directly or
through any other Subsidiary, except for any business that is the same or
substantially similar as that of the Borrower or its existing Subsidiaries or
such other businesses arising therefrom or reasonably related to the payment
services, financial services, transaction processing or money transfer
businesses.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in any case where such transactions, singly or in the aggregate, are
material to the Borrower and its Subsidiaries, taken as a whole, except (a) in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary in any material respect than could
be obtained on an arm’s-length basis from unrelated third parties, and
(b) transactions between or among the Borrower and any Guarantors not involving
any other Affiliate.

SECTION 6.08 Restrictive Agreements. The Borrower will not, nor will it permit
any of its Subsidiaries to, create or otherwise cause or suffer to exist or
become effective, any consensual encumbrance or restriction (excluding any such
encumbrance or restriction under this Agreement) on the ability of any such
Subsidiary to (i) pay dividends or make any other distributions on any of its
Equity Interests, (ii) pay any amounts owing to the Borrower or any of its
Subsidiaries, or (iii) grant any Liens on any of its assets to secure any of the
Obligations under this Agreement, except (A) any such encumbrance or restriction
with respect to the granting of Liens imposed by a lessor under any capital
lease or by a lender extending purchase money financing in respect of any asset
or assets of the Borrower or any Subsidiary, so long as such encumbrances or
restrictions does not so encumber or restrict any other assets or property of
the Borrower or any Subsidiary, (B) any such encumbrance or restriction set
forth in Permitted Pari Passu Indebtedness, (C) any such existing encumbrances
or restrictions in any Indebtedness of a Subsidiary permitted pursuant to the
terms of Section 6.01, or Indebtedness of the Borrower resulting from the merger
or consolidation of another Person into or with the Borrower, which Indebtedness
existed at the time of such merger or consolidation and was not created or
incurred in contemplation of such event, (D) those encumbrances or restrictions
more particularly described in Schedule 6.07 and (E) any such encumbrance or
restriction pursuant to an agreement between the Borrower or its Subsidiary with
the Person (other than any Affiliate of the Borrower) owning the minority of the
outstanding Equity Interests in a non-wholly owned Subsidiary of the Borrower
requiring the consent of such Person prior to taking the actions described in
the preceding clauses (i), (ii) or (iii) above with respect to such non-wholly
owned Subsidiary.

SECTION 6.09 Accounting Changes. The Borrower will not, and will not permit any
Subsidiary to, make any significant change in accounting practices, except as
required or permitted by GAAP.

SECTION 6.10 Leverage Ratio. The Leverage Ratio at the end of each Fiscal
Quarter shall not be greater than 3.25 to 1.00 for the Fiscal Quarter just ended
and the immediately preceding three Fiscal Quarters.

SECTION 6.11 Fixed Charge Coverage Ratio. The ratio of (i) EBITR to (ii) Fixed
Charges as at the end of each Fiscal Quarter, shall not be less than 2.50 to
1.00 for the Fiscal Quarter just ended and the immediately preceding three
Fiscal Quarters.

 

37



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay when due any principal of any Loan, whether
at the due date of any installment thereof, on the Maturity Date, or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied thereafter for a period of five
Business Days;

(c) any representation or warranty made or deemed made in writing by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been untrue or incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08 or 5.10, or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after (i) any officer of the Borrower becomes aware thereof,
or (ii) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material

 

38



--------------------------------------------------------------------------------

Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;

(j) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;

(k) the Borrower or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Borrower, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Borrower or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Borrower or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this paragraph
(k) unless, in the reasonable opinion of the Required Lenders, when taken
together with all other events described in this clause (k) that have occurred,
the foregoing matters could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $25,000,000;

(l) a Change in Control shall occur; or

(m) (i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Borrower
or any Subsidiary shall assert that any Loan Document is not enforceable, or
(iii) any default or event of default under any other Loan Document shall occur
or exist and continue in effect beyond any applicable period to cure such
default or event of default;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare all Loans then outstanding to be

 

39



--------------------------------------------------------------------------------

due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of all Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

40



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or any other Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

41



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 10 Glenlake Parkway, Atlanta, Georgia 30328,
Attention of Joe Hyde, Chief Financial Officer, and Lisa Joublanc, Treasurer
(Telecopy No. (770) 829-8517),

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603, Attention Cecily Roland (Telecopy No. (312) 385-7098); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of any

 

42



--------------------------------------------------------------------------------

interest or fees payable hereunder (whether directly or indirectly through an
amendment to the Pricing Schedule or to the definition of the term “Leverage
Ratio” to the extent (but only to the extent) such amendment would effect a
reduction in such rate of interest or fees pursuant to the Pricing Schedule),
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, or postpone the “Trigger Date” under Section 2.07(c), without the
written consent of each Lender affected thereby, (iv) change Section 2.14(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without, in each case, the written consent of each
Lender, or (vi) release, discharge or otherwise limit the obligations and
liabilities of any Guarantor under the Subsidiary Guaranty except (x) in
connection with a merger, consolidation or dissolution of such Guarantor or a
sale of the Equity Interests of such Guarantor, in any case in a transaction
expressly permitted by this Agreement, (y) pursuant to the final sentence of
Section 5.09, or (z) with the written consent of each Lender; and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(ii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or similar negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, penalties, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee (“Claims and Expenses”), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (each of the foregoing, an “Indemnity
Proceeding”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; and provided further, that should the Borrower
pay any amounts to the Administrative Agent or the Lenders due to this Section,
and it shall be determined that the harm being indemnified against resulted from
the Administrative

 

43



--------------------------------------------------------------------------------

Agent’s or any Lender’s gross negligence or willful misconduct, then such party
receiving such payment shall rebate such payment to the Borrower, together with
interest thereon accruing at the Federal Funds Rate from the date such payment
was made until the date such rebate is received by the Borrower (calculated for
the actual number of days elapsed on the basis of a 365 day year). If the
Borrower is required to indemnify an Indemnitee pursuant hereto and has provided
evidence reasonably satisfactory to such Indemnitee that the Borrower has the
financial wherewithal to reimburse such Indemnitee for any amount paid by such
Indemnitee with respect to such Indemnity Proceeding, such Indemnitee shall not
settle or compromise any such Indemnity Proceeding without the prior written
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) If a claim is to be made by an Indemnitee under this Section, the Indemnitee
shall give written notice to the Borrower promptly after the Indemnitee receives
actual notice of any Claims and Expenses incurred or instituted for which the
indemnification is sought; provided, that, the failure to give such prompt
notice shall not decrease the Claims and Expenses payable by the Borrower,
except to the extent that such failure has caused the Borrower to forfeit any
substantive right of a material nature. If requested by the Borrower in writing,
and so long as (i) no Event of Default shall have occurred and be continuing and
(ii) the Borrower has acknowledged in writing to the Indemnitee that the
Borrower shall be obligated under the terms of its indemnity hereunder in
connection with such Indemnity Proceeding (subject to the exclusion of any
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Indemnitee), the Borrower may, at its
election, conduct the defense of any such Indemnified Proceeding to the extent
such contest may be conducted in good faith on legally supported grounds. If any
lawsuit or enforcement action is filed against any Indemnitee entitled to the
benefit of indemnity under this Section, written notice thereof shall be given
to the Borrower as soon as practicable (and in any event within 15 days after
the service of the citation or summons). Notwithstanding the foregoing, the
failure so to notify the Borrower as provided in this Section will not relieve
the Borrower from liability hereunder (except to the extent such failure has
caused the Borrower to forfeit any substantive right of a material nature).
After such notice, the Borrower shall be entitled, if they so elect, to take
control of the defense and investigation of such lawsuit or action and to employ
and engage counsel of their own choice reasonably acceptable to the Indemnitee
to handle and defend the same, at the Borrower’s cost, risk and expense;
provided however, that the Borrower and its counsel shall proceed with diligence
and in good faith with respect thereto. If (i) the engagement of such counsel by
the Borrower would present a conflict of interest which would prevent such
counsel from effectively defending such action on behalf of the Indemnitee,
(ii) the defendants in, or targets of, any such lawsuit or action include both
the Indemnitee and Borrower, and the Indemnitee reasonably concludes that there
may be legal defenses available to it that are different from or in addition to
those available to the Borrower, (iii) the Borrower fails to assume the defense
of the lawsuit or action or to employ counsel reasonably satisfactory to such
Indemnitee, in either case in a timely manner, or (iv) an Event of Default shall
occur and be continuing, then such Indemnitee may employ separate counsel to
represent or defend it in any such action or proceeding and the Borrower will
pay the fees and disbursements of such counsel; provided, however that each
Indemnitee shall, in connection with any matter covered by this Section which
also involves other Indemnified Parties, use reasonable efforts to avoid
unnecessary duplication of efforts by counsel for all indemnities. Should the
Borrower be entitled to conduct the defense of any Indemnity Proceeding pursuant
to the terms of this Section, the Indemnitee shall cooperate (with all Claims
and Expenses associated therewith to be paid by the Borrower) in all reasonable
respects with the

 

44



--------------------------------------------------------------------------------

Borrower and such attorneys in the investigation, trial and defense of such
lawsuit or action and any appeal arising therefrom; provided, however that the
Indemnitee may, at its own cost (except as set forth in, and in accordance with,
the foregoing sentence), participate in the investigation, trial and defense of
such lawsuit or action and any appeal arising therefrom.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.

(f) The Administrative Agent and each Lender agree that in the event that any
Indemnity Proceeding is asserted or threatened in writing or instituted against
it or any other party entitled to indemnification hereunder, the Administrative
Agent or such Lender shall promptly notify the Borrower thereof in writing and
agree, to the extent appropriate, to consult with the Borrower with a view to
minimizing the cost to the Borrower of its obligations under this Section;
provided that the failure to so notify the Borrower will not relieve the
Borrower from liability hereunder except to the extent such failure has caused
the Borrower to forfeit any substantive right of a material nature.

(g) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or an Approved Fund, or if
an Event of Default has occurred and is continuing, to any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

 

45



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire Loan Exposure of a Lender, the amount of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.13 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to each
Lender pursuant to the

 

46



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.14(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without

 

47



--------------------------------------------------------------------------------

limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Credit Parties herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or such other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.11,
2.12, 2.13 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Georgia.

 

48



--------------------------------------------------------------------------------

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Superior Court of Fulton
County, Georgia, and of the United States District Court for the Northern
District of Georgia, and any appellate courts from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment. In any action or proceeding in the Superior
Court of Fulton County, Georgia, each party agrees to submit any such action or
proceeding to the Business Case Division of the Superior Court of Fulton County,
Georgia (the “Georgia Business Court”); provided, however, that if the dispute
or claim is not accepted for adjudication by the Georgia Business Court, venue
and jurisdiction shall remain vested in the Superior Court of Fulton County,
Georgia, but any party may seek removal of such action or proceeding (where
permitted by applicable federal law) to the United States District Court for the
Northern District of Georgia. Each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia State or, to the extent
permitted by law, in such Federal court, and further agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, governmental agency or self-regulatory

 

49



--------------------------------------------------------------------------------

authority (including, without limitation, bank and securities examiners) or
required by applicable laws or regulations or by any subpoena or similar legal
process; provided that the Administrative Agent or the Lender, as the case may
be, shall disclose only the information specified in such request and, to the
extent it may lawfully do so, shall use reasonable efforts to notify the
Borrower in advance of such disclosure (but shall incur no liability to the
Borrower or any other Person for any delay or failure in providing any such
notice), (c) to any other party to this Agreement, (d) as may be determined in
good faith to be necessary in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (f) with the consent of the Borrower or (g) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans

 

50



--------------------------------------------------------------------------------

or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower, and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.15 No Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent, each of the other Lenders and the Borrower that it in good
faith is not, directly or indirectly (by negative pledge or otherwise), relying
upon any Margin Stock as collateral in the extension or maintenance of the
credit provided for in this Agreement.

SECTION 9.16 Canadian Intercreditor Agreement. Each of the Administrative Agent,
the Lenders, and the Borrower acknowledges and agrees that, to the extent the
existing Canadian Receivables Credit Facility remains in effect, (i) the
Canadian Intercreditor Agreement shall remain in full force and effect after the
Effective Date, (ii) all references therein to the “Syndicated Loan Agreement”
and the “Syndicated Loan Lenders” shall be deemed to refer to this Agreement and
the Lenders, respectively, and (iii) each of them shall be subject to, and shall
be bound by and have the benefits of, the provisions of the Canadian
Intercreditor Agreement from and after the Effective Date.

[Signature Pages Follow]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GLOBAL PAYMENTS INC. By:  

/s/ Joseph C. Hyde

Name:   Joseph C. Hyde Title:   Chief Financial Officer

 

Schedule 6.08



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent

By:  

/s/ Chad N. Smith

Name:   Chad N. Smith Title:   Senior Vice President

 

2